DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The after final response received on 05/12/2020 is entered into the file. The status of the claims is as follows: claims 1, 3-8, 12, 25 and 26 are amended; claims 15-20 and 22 are cancelled; resulting in claims 1-14, 21 and 23-26 pending for examination.

Response to Arguments

Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 1-14 and 20-26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are overcome by Applicants amendments to claim 1 and the cancellation of claim 20 in the response filed 05/12/2020.
The previous rejection of claims 1-14 and 20-26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is overcome by Applicants amendments to claims 1, 3, 4, 5, 6, 12, 25 and 26, as well as the cancellation of claim 20 in the response field 05/12/2020.
The previous rejection of claim 10 is overcome by the approved Examiner’s Amendment that appears below. 

Response-Claim Rejections - 35 USC § 103
The previous rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Solano (US2008/0131697; previously cited) in view of Raksha (US 2008/0171144) is overcome by Applicants cancellation of claim 20 in the response filed 05/12/2020.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Dingman on May 16, 2022.

The application has been amended as follows: 

Regarding claim 1, for proper antecedent basis, insert the word “transparent” in front of the word “substrate” in line 3 of the claim.
Regarding claim 5, for proper antecedent basis, insert the word “transparent” in front of the word “substrate” in lines 1 and 3 of the claim. 
Regarding claim 6, for proper antecedent basis, insert the word “transparent” in front of the word “substrate” in lines 1 and 3 of the claim. 
Regarding claim 7, for proper antecedent basis, insert the word “transparent” in front of the word “substrate” in line 2 of the claim. 
Regarding claim 8, for proper antecedent basis, insert the word “transparent” in front of the word “substrate” in lines 1-2 of the claim. 
Regarding claim 10, for proper antecedent basis, insert “product security” before the word “label” in line 2 of the claim. 
Regarding claim 13, for proper antecedent basis, insert the word “transparent” in front of the word “substrate” in line 2 of the claim. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or render obvious the claimed invention of the instant application.
Independent claim 1 is directed to a product security label comprising: a transparent substrate with two surfaces; a dried or cured adhesive coating over at least a portion of one surface of the transparent substrate. The dried or cured adhesive coating is comprised of a mixture of a polymeric binder and reflective flakes that are randomly dispersed in the dried or cured adhesive coating, wherein the reflective flakes make up less than 5% by weight of the dried or cured adhesive coating and are visible through the transparent substrate forming a visually unique pattern by the specific locations of the reflective flakes. 
The primary reference to Hornbrook et al. (GB 2001079) is viewed as being the closest prior art to the claimed invention as applied in the previous office actions. 
Hornibrook et al. teaches the feature of the reflective flakes within an adhesive coating for the embodiment of independent claim 1, however, Hornibrook et al. teaches that the aluminum flake particles are generally employed in an amount of at least 5% by weight based on the adhesive layer, with 20% by weight being the maximum, further stating that optimum effects  have been obtained when the flakes are present in an amount of 12% by weight (pg. 2, Ln. 25-35, claims 4 and 5). Hornibrook et al. further teaches that use of too little flakes will not give the desired effects, whereas amounts of flakes higher than 20% by weight will weaken the adhesive/substrate bond, therefore, it is more preferred that an amount of 10-15% by weight of flakes be used (pg. 2, Ln. 25-35, claims 4 and 5).
Hornibrook et al. teaches an amount of flakes present in the adhesive layer that is outside the range of “less than 5% by weight of the coating” presently recited independent claim 1, and there is no motivation or suggestion to modify Hornibrook et al. to have an amount of flakes in the adhesive coating be less than 5% as the reference expressly states that the use of too little flakes will not give the desired effect (pg. 2 Ln. 25-35, claims 4 and 5). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785


/LAURA C POWERS/Primary Examiner, Art Unit 1785